Citation Nr: 1642713	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  08-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include scoliosis and spondylosis.

2.  Entitlement to service connection for chronic dental problems.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to November 1983 and from November 1986 to June 1996.

This matter came before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a hearing before the undersigned in December 2011.  A transcript of the hearing has been associated with the record.

In April 2012 and January 2015, the instant issues were remanded to the agency of original jurisdiction (AOJ) for additional development.  

The issue of entitlement to service connection for chronic dental problems is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Scoliosis preexisted service.

2.  Scoliosis was not permanently aggravated by service.  

3.  Spondylosis was not manifest in service or within one year of separation from service, and is unrelated to service.  


CONCLUSIONS OF LAW

1.  Scoliosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  Spondylosis was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A February 2006 letter discussed the evidence necessary to support a claim for service connection.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding the VCAA.

A March 2006 letter advised the Veteran of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  VA examinations were conducted, and the Board finds that the most recent examination is adequate in that it was carried out by a skilled provider who reviewed the Veteran's history and explained the rationale underlying his findings and conclusions.  

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions.  See 38 C.F.R. § 3.304(b); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

At enlistment physical examination into the Marine Corps in February 1978, the examiner noted mild scoliosis.  At that time, the Veteran denied recurrent back pain.  Examination in November 1979 revealed a normal spine.  On release from active duty in August 1985, the Veteran stated that he was in outstanding health.  However, he endorsed recurrent back pain.  Clinical examination revealed a finding of scoliosis.  

On enlistment into the Air Force in September 1986, the Veteran's spine was noted to be normal.  At that time, he denied any deformity or recurrent back pain.  He stated that his health was excellent.  On periodic non-flying examination in February 1989, the Veteran's spine and other musculoskeletal were normal.  On separation physical examination in March 1995, the Veteran's spine and musculoskeletal system were clinically normal.  

On VA examination in June 2006, the Veteran expressed his belief that he had scoliosis.  He indicated his belief that his back hurt because he was getting older.  He denied associated symptoms with his back pain and denied seeking treatment for his back.  He did not specify any activity that he could not perform due to his back pain.  The examiner provided a diagnosis of minimal lumbar strain.  She provided no discussion regarding the etiology of this diagnosis.  

During his December 2011 hearing, the Veteran testified that he had been diagnosed with degenerative disc disease.  He stated that he injured his back during service while performing leg presses on a universal weight machine, but that he did not seek treatment.  

On VA examination in  August 2012, the examiner concluded that the claimed back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He indicated that service treatment records documented scoliosis on release from active duty in 1983, but that there was no specific documentation of an evaluation or treatment for the Veteran's low back during active duty, or evidence of chronic problems with his back while on active duty.  He noted that scoliosis may have likely preexisted active service, but that there was no documentation that a back disability increased in severity or was permanently worsened by any preexisting scoliosis.  He pointed out that recent X-rays were negative for scoliosis.  

On VA examination in January 2016, the diagnosis was spondylosis.  The Veteran reported that he was diagnosed with scoliosis prior to service, and that sitting in chairs at school caused low back pain that would improve with activity.  He noted that he was physically active without restriction prior to service.  He indicated that his current back pain started with a back injury while weight lifting in approximately 1988.  He denied seeking medical treatment, but noted that he self-restricted activity.  The examiner noted that the service treatment records were silent with respect to any complaint, diagnosis, or treatment for the back.  She additionally noted that separation examination in March 1995 revealed a normal back.  She indicated that current imaging revealed mild degenerative spondylosis.  She concluded that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  She reasoned that the Veteran no longer had evidence of scoliosis, and that therefore, the reported prior existence of scoliosis could not have been aggravated.  She additionally opined that spondylosis was not incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that while the Veteran did report chronic or recurrent back pain on examination in 1983, there was no pattern of ongoing pain demonstrated following that report.  She noted that a normal back examination on separation examination in March 1995 supported a conclusion that the current condition did not result from his reported back issues during service and further supported that he did not have a chronic back condition originating in service.  She pointed out that the Veteran denied back pain on examination in 1991.   She noted that, while the Veteran reported a weight lifting injury during service, mild spondylosis noted on X-ray in 2012 was consistent with age appropriate degenerative changes of the lumbar spine.  She indicated that although the Veteran reported that his back symptoms started with that injury, his subjective complaints could not be used as a basis for determine whether his current condition was due to the reported injury, without further evidence of limitations or impairment of his back prior to the diagnosis of spondylosis in 2012.

Having reviewed the record, the Board has determined that service connection is not warranted for scoliosis.  As indicated, scoliosis was noted on enlistment examination in 1978.  The Board finds that while the Veteran was found to be qualified for enlistment, the existence of scoliosis was still "noted" upon enlistment examination, and therefore, the presumption of soundness does not apply.  See 38 U.S.C.A. §§ 1111, 1137. 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there was any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

The Board finds that the evidence is insufficient to show that scoliosis underwent an increase during service.  Service treatment records subsequent to the 1978 enlistment examination are entirely negative for any complaint pertaining to the Veteran's back, until examination on release from active duty in 1985, when he endorsed back pain, and examination indicated scoliosis.  However, on enlistment into the Air Force in 1986, the Veteran's spine was normal, and he denied relevant symptoms.  Records generated during this period of service are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's back.  As for the post-service medical evidence, the Veteran reported in 2006 that his back hurt, but that he had not sought treatment.  

The Board additionally observes that the January 2016 VA examiner determined that the claimed scoliosis preexisted service and was not aggravated by service.  In essence, she provided a reasoned opinion, based on complete review of the record, and interview and evaluation of the Veteran.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board notes that the Veteran has submitted no competent nexus evidence contrary to the VA opinion.  The Veteran has been afforded ample opportunity to furnish medical and other evidence in support of his claims; he has not done so. See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).  

Indeed, there is no competent evidence of record showing that the Veteran's pre-existing scoliosis was aggravated by service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Here, assertions as to whether the Veteran's preexisting scoliosis was aggravated by service are etiological questions unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)(noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of scoliosis, which affects a complex part of the body.  While he is competent to report what he experienced, he is not competent to ascertain whether scoliosis was aggravated by service, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board gives more credence to the VA examiner's opinion that was rendered by a licensed medical professional rather than a lay person in light of the complexity of the medical condition at issue. 

The Board additionally finds that service connection for spondylosis is not warranted.  The first evidence of such dates to many years following the Veteran's periods of service, and there is no competent evidence relating spondylosis to service.  The Board acknowledges the Veteran's assertion that he injured his back during service; however, examinations during the Veteran's second period of service are negative for any diagnosis or abnormal finding pertaining to his spine.  Moreover, when enlisting into the Air Force in 1986, the Veteran stated that his health was excellent, and he denied any deformity or recurrent back pain.  

Regarding the etiology of the Veteran's spondylosis, the January 2016 VA examiner determined that it was not caused or incurred by service.  She acknowledged that the Veteran endorsed chronic or recurrent back pain on examination in 1983, there was no pattern of ongoing pain demonstrated following that report, and that normal back examinations during the second period of service supported a conclusion that the current condition did not result from any incident during service.  She further stated that mild spondylosis on X-ray in 2012 was consistent with age appropriate degenerative changes of the lumbar spine.  In essence, she provided a reasoned opinion, based on complete review of the record, and interview and evaluation of the Veteran.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean (2000); Neives (2008).  

In summary, the competent and probative medical evidence of record does not show that the Veteran's preexisting scoliosis was permanently aggravated by active service, or that spondylosis is related to service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for a low back disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, to include scoliosis and spondylosis, is denied.


REMAND

The Veteran seeks service connection for chronic dental problems.  In the January 2015 remand, the Board pointed out that while a May 2012 VA examiner did not address whether the Veteran's current dental problems relate to service generally.  The issue was returned to the AOJ for appropriate action.  

On VA examination in December 2015, the diagnoses were periodontal disease and multiple decay.  The examiner noted that during service, the Veteran received tetracycline for multiple skin infections, starting in 1987.  He noted that that medication could cause discoloration as well as enamel hyperplasia which would cause increased decay.  He noted that since separation from service, the Veteran had undergone extraction of all of his teeth due to periodontal and periapical abscesses.  In a December 2015 addendum, the dental examiner stated that without any teeth to be examined he could not definitively state that tetracycline had any bearing on their loss.  
 
As noted by the Veteran's representative in the August 2016 appellate brief, the December 2015 VA dental examiner applied an incorrect standard of proof in reaching his opinion.  The question is whether it is at least as likely as not that the claimed dental problems began in or were related to active service, to include administration of tetracycline therein.  Moreover, the dental examiner failed to address whether any post-service dental problem related to service generally, rather than specifically to the administration of tetracycline therein.  Thus, the Board concludes that an addendum opinion must be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA dentist who conducted the December 2015 examination, or to a suitable substitute.  The examiner should be asked to review the claims file, to include this remand.  If the below inquiries cannot be answered without an additional examination, such should be scheduled.  

Upon review of the record (and examination of the Veteran if deemed necessary), the examiner should  address the following inquiries (the issue of compensation is addressed under (b), and the issue of outpatient treatment benefits is addressed under (c)).

(a) What are the Veteran s current dental disorders? Does he have impairment of the mandible loss of a
portion of the ramus loss of a portion of the maxilla,
or loss of teeth due to loss of substance of the body of
the maxilla or mandible?  Does he have defective or
missing teeth tooth disease, dental abscess, or disease
of the periodontal tissue? 

(b) If the Veteran has the following disorders - impairment of the mandible loss of a portion of the ramus, loss of a portion of the maxilla, or loss of teeth due to loss of substance of the body of the maxilla or
mandible - is it at least as likely as not (i.e., probability of 50 percent or greater) that any of these problems began in or is related to active service?  

(c) If the Veteran has the following disorders -
defective or missing teeth tooth disease dental
abscess, or disease of the periodontal tissue - is it at
least as likely as not (i.e. probability of 50 percent or
greater) that any of these problems began in or is
related to active service?    

In answering (c), please review the Veteran's STRs and
summarize his dental condition at entry into service in
1979, during service, and at discharge from service in
1995.  Analysis of his dental condition between 1979
and 1995 is critical in determining whether he is
entitled to outpatient dental treatment benefits.

2.  Review the examination report to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

3.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


